UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1814


JOHN PAUL TURNER, a/k/a Pops,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant – Appellee,

          and

GOVERNOR ROBERT F. MCDONNELL; DIRECTOR, U. S. GOVERNMENT
ACCOUNTABILITY OFFICE,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:13-cv-00093-MFU)


Submitted:   December 9, 2014               Decided:   December 17, 2014


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se. Maija DiDomenico, Assistant
Regional   Counsel,  Patricia   McEvoy  Smith,   SOCIAL   SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            John Paul Turner appeals the district court’s orders

remanding this matter to the Commissioner and denying Turner’s

motion for reconsideration.          We have reviewed the record and

find   no   reversible    error.     Accordingly,   we    affirm    for    the

reasons stated by the district court.            Turner v. Comm’r, No.

5:13-cv-00093-MFU (W.D. Va. Aug. 4 & 11, 2014).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this     court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      3